1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   EARNEST S. HARRIS,                              )   Case No.: 1:18-cv-00080-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER STRIKING PLAINTIFF’S REPLY
13          v.                                       )   TO DEFENDANTS’ ANSWER AND DEMAND
                                                         FOR TRIAL
14                                                   )
     SEXON, et al.,
                                                     )   [ECF No. 48]
15                  Defendants.                      )
                                                     )
16                                                   )

17          Plaintiff Earnest S. Harris is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          This action is proceeding against Defendants M. Sexton, J. Aquirre, C. Stewart, G. Lambert, A.

20   Gutierrez, L. Cellobos, I. Ramirez, and P. Vera for subjecting Plaintiff to conditions of confinement in

21   violation of the Eighth Amendment.

22          On December 19, 2018, Defendants M. Sexton, J. Aquirre, C. Stewart, G. Lambert, A.

23   Gutierrez, L. Cellobos, I. Ramirez filed an answer and demand for jury trial.

24          On April 23, 2019, Defendant P. Vera filed an answer and demand for jury trial.

25          On May 28, 2019, Plaintiff filed a response to the answer and demand for jury trial filed by

26   Defendants.
27   ///

28   ///

                                                         1
1             Rule 7 of the Federal Rules of Civil Procedure provides as follows:

2             There shall be a complaint and an answer; a reply to a counterclaim denominated as
              such; an answer to a cross-claim, if the answer contains a cross-claim; a third-party
3             complaint, if a person who was not an original party is summoned under the provisions
              of Rule 14; and a third-party answer, if a third-party complaint is served. No other
4
              pleading shall be allowed, except that the court may order a reply to an answer or a
5             third-party answer.

6    Fed. R. Civ. P. 7(a). Because the Court did not order Plaintiff to reply to Defendants’ answers and
7    demand for jury trial, Plaintiff’s reply is HEREBY STRICKEN from the record.
8
9    IT IS SO ORDERED.
10
     Dated:     May 29, 2019
11                                                      UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
